Case: 2:19-cv-05051-JLG-KAJ Doc #: 16 Filed: 10/02/20 Page: 1 of 9 PAGEID #: 965



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

Martina Parkinson,

           Plaintiff,

     v.                                    Case No. 2:19-cv-5051

Commissioner of
Social Security,

           Defendant.

                             OPINION AND ORDER
     Plaintiff, Martina Parkinson, brings this action under 42
U.S.C. §405(g) for review of a final decision of the Commissioner
of Social Security (“Commissioner”) denying her applications for
disability insurance benefits and supplemental security income. In
a decision dated October 30, 2018, the administrative law judge
(“ALJ”) found that plaintiff had severe impairments consisting of
bilateral hearing loss; dysthymic disorder; generalized anxiety
disorder; and attention deficit-hyperactivity disorder. PAGEID 64.
The ALJ found that plaintiff’s residual functional capacity (“RFC”)
would permit her to perform a full range of work at all exertional
levels, with the following nonexertional limitations:
     The claimant can never climb ladders, ropes or scaffolds;
     can occasionally balance; instructions and feedback from
     supervisors should be face to face; requires verbal
     instructions; can work in a noise environment of SCO code
     3 or lower to moderate level; is limited to hearing and
     speaking occasionally; cannot perform telephone work or
     commercial driving; cannot perform jobs involving group
     collaboration; cannot perform jobs involving hazards;
     cannot use moving, hazardous, or heavy machinery; and can
     have no exposure to unprotected heights. Mentally, the
     claimant can perform goal-based production/work as
     measured by end-result, not pace work; work allowed off-
     task 10 percent of the day; work limited to simple,
     routine, and repetitive tasks; work in a low-stress job
Case: 2:19-cv-05051-JLG-KAJ Doc #: 16 Filed: 10/02/20 Page: 2 of 9 PAGEID #: 966



     defined as only occasional changes in the work setting;
     can have no interaction with the public; can have only
     occasional, superficial interaction with co-workers; and
     can have occasional interaction with supervisors.
     Additionally, the claimant would be absent from work one
     day per month.

PAGEID 66.        After considering the testimony of a vocational
expert, the ALJ decided that there were jobs which plaintiff could
perform and that plaintiff was not disabled.            PAGEID 70-71.
     This    matter    is    before   the   court     for   consideration     of
plaintiff’s August 3, 2020, objections to the July 20, 2020, report
and recommendation of the magistrate judge recommending that the
decision of the Commissioner be affirmed.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations       to    which   objection    is    made.”       28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                    28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”              Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”).        Put another way, a decision supported by


                                       2
Case: 2:19-cv-05051-JLG-KAJ Doc #: 16 Filed: 10/02/20 Page: 3 of 9 PAGEID #: 967



substantial evidence is not subject to reversal, even if the
reviewing court might arrive at a different conclusion.              Mullen v.
Bowen, 800 F.2d 535, 545 (6th Cir. 1986).              Even if supported by
substantial evidence, however, “‘a decision of the Commissioner
will not be upheld where the [Commissioner] fails to follow its own
regulations and where that error prejudices a claimant on the
merits or deprives the claimant of a substantial right.’”               Rabbers
v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (quoting
Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Objections
      Plaintiff argued in her statement of errors that the ALJ did
not properly take into account the opinion of Marjorie Kukor,
Ph.D., a state agency consultant, in formulating plaintiff’s RFC.
On review of the report of Cynthia Waggoner, Psy. D., another state
agency consultant, see PAGEID 253, Ex. 1A, Dr. Kukor found that
plaintiff could complete one-to-four-step tasks, and that plaintiff
would need occasional flexibility in scheduling work and breaks.
PAGEID 294.    Dr. Kukor opined that plaintiff could have no contact
with the general public; that she could have brief, occasional and
superficial interactions with coworkers, and could work by herself
or around a small number of coworkers on projects that do not
involve collaboration; and that she would need explanations given
in writing when getting feedback from supervisors.               PAGEID 294.
Dr.   Kukor    noted     that    plaintiff      experiences      frustration,
embarrassment and irritability due to her hearing problems and
others not understanding her. PAGEID 294. Dr. Kukor observed that
plaintiff could work in situations with little change, and that
when major changes occur, she would need time to adapt to new


                                       3
Case: 2:19-cv-05051-JLG-KAJ Doc #: 16 Filed: 10/02/20 Page: 4 of 9 PAGEID #: 968



expectations.    PAGEID 295.      She noted that plaintiff’s functional
limitations “seem primarily due to depression as related to hearing
loss and frustrations and irritations with same.”              PAGEID 295.
     The ALJ gave partial weight to the mental assessments made by
Dr. Kukor and Dr. Waggoner.        PAGEID 68.    The ALJ stated that those
opinions were “only partially consistent with the evidence.”
PAGEID 69.    The ALJ further noted that he “altered the contact the
claimant can have with supervisors from occasional and superficial
to only occasional, to allow for face-to-face instructions and
feedback from supervisors.”        PAGEID 69.    Plaintiff argues that the
ALJ’s decision does not adequately explain why he accepted only
some of the limitations posed by Dr. Kukor. For example, plaintiff
notes that the RFC did not address Dr. Kukor’s observations that
plaintiff would require written feedback from supervisors, should
have only brief contact with co-workers, and would need occasional
flexibility in scheduling work and breaks.
     ALJs have more discretion in considering non-treating source
opinions.    Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th
cir. 2013).     Because Dr. Kukor was a state agency consultant, the
ALJ was not obligated to give “good reasons” for the weight
assigned to her opinion.      Ealy, 594 F.3d at 514; Smith v. Comm’r of
Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007).           Even where the “good
reasons” requirement applies, review of the ALJ’s explanation for
rejecting an expert opinion need not be confined to a single
paragraph.    See Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435,
439-41 (6th Cir. 2010)(ALJ may accomplish the goals of the “good
reasons” requirement by indirectly attacking the supportability of
the treating physician’s opinion or its consistency with other


                                       4
Case: 2:19-cv-05051-JLG-KAJ Doc #: 16 Filed: 10/02/20 Page: 5 of 9 PAGEID #: 969



evidence in the record); Heston v. Comm’r of Soc. Sec., 245 F.3d
528, 535 (6th Cir. 2001)(review of the Commissioner’s findings must
be based on the record as a whole).
     The ALJ was also not required to adopt all of the limitations
recommended by Dr. Kukor.        See Earley v. Comm’r of Soc. Sec., No.
2:19-CV-53, 2020 WL 1080417, at *3 (S.D. Ohio Mar. 6, 2020). “Even
where an ALJ provides ‘great weight’ to an opinion, there is no
requirement    that   an   ALJ   adopt       a    state   agency   psychologist’s
opinions verbatim; nor is the ALJ required to adopt the state
agency psychologist’s limitations wholesale.”                 Reeves v. Comm’r of
Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015).
     This court agrees with the conclusion of the magistrate judge
that, considering the ALJ’s decision as a whole, the ALJ gave
adequate reasons for assigning only some weight to Dr. Kukor’s
opinion.   First, the ALJ thoroughly addressed plaintiff’s medical
history related to her hearing loss, which, according to Dr. Kukor,
is the source of plaintiff’s depression and functional limitations.
The ALJ noted plaintiff’s testimony that she has complete hearing
loss in her right ear, and moderate hearing loss in her left ear.
PAGEID 67.     He observed that plaintiff’s most recent treatment
notes from March, 2018, indicated some improvement in her hearing
compared to her baseline in 2016.                PAGEID 68.   The ALJ noted that
plaintiff did not use hearing aids, as she claimed that they were
not helpful and expensive. PAGEID 67-68. The ALJ also stated that
the record revealed infrequent reports of psychiatric symptoms,
little evidence of the use of medications to treat mental symptoms,
and no history of mental health counseling.                PAGEID 68.
     The RFC adopted by the ALJ essentially incorporated most of


                                         5
Case: 2:19-cv-05051-JLG-KAJ Doc #: 16 Filed: 10/02/20 Page: 6 of 9 PAGEID #: 970



the restrictions posed by Dr. Kukor.                Dr. Kukor stated that
plaintiff can complete one-to-four-step tasks.             The ALJ basically
incorporated this restriction by limiting plaintiff to simple,
routine and repetitive tasks.         The RFC also included Dr. Kukor’s
recommendation that plaintiff have no interaction with the public.
Dr. Kukor further indicated that plaintiff could work in situations
with little change, and added that, when major changes occur,
plaintiff would need time to adapt to new expectations.                   These
concerns are essentially addressed by the RFC’s provisions that
plaintiff was “limited to simple, routine, and repetitive tasks”
and “work in a low-stress job defined as only occasional changes in
the work setting.”       PAGEID 66.        Logically speaking, a job with
“major changes” would not be “simple, routine, and repetitive” or
“low-stress” until plaintiff had an adequate opportunity to become
familiar with the job’s requirements.
     The   RFC    also   included     Dr.   Kukor’s    recommendation      that
plaintiff have only occasional, superficial interaction with co-
workers, with no jobs involving group collaboration.               PAGEID 66.
Although   Dr. Kukor also stated that plaintiff should have “brief”
interactions     with co-workers, she did not specify what she meant
by “brief.” That specification was adequately addressed in the RFC
by limiting plaintiff to “occasional, superficial interaction with
co-workers.”     PAGEID 66.
     Dr. Kukor indicated that when plaintiff’s symptoms are severe,
she would need occasional flexibility in scheduling work and
breaks.    However, Dr. Kukor did not describe what she meant
by“occasional flexibility,” nor is it otherwise clear how this
vague limitation could have been included in the RFC. Instead, the


                                       6
Case: 2:19-cv-05051-JLG-KAJ Doc #: 16 Filed: 10/02/20 Page: 7 of 9 PAGEID #: 971



ALJ explained that he gave partial weight to the February, 2018,
opinion of John Ryzenman, M.D., plaintiff’s treating physician.
PAGEID 69.      Specifically, the ALJ stated that he adopted Dr.
Ryzenman’s proposed (and more precise) limitations that plaintiff
would require work which allowed her to be off-task for ten percent
of the day, and that she would be absent from work one day a month.
PAGEID   69.     This    adequately     explained   why    the   ALJ   did   not
incorporate Dr. Kukor’s language in the RFC.
       The ALJ stated that he had altered the contact the plaintiff
could have with supervisors “from occasional and superficial to
only   occasional,      to   allow   for    face-to-face   instructions      and
feedback from supervisors.”           PAGEID 69.      He indicated that he
therefore gave the state agency mental assessments partial weight.
PAGEID 69.     The RFC specifically mandated verbal instructions and
did not follow Dr. Kukor’s recommendation to include a requirement
for written instructions from supervisors. However, Dr. Kukor gave
no explanation for this requirement, nor has plaintiff identified
any evidence in the record which indicates that she would need
written instructions.
       The ALJ’s decision to require verbal instructions in the RFC
is supported by the record.          The ALJ indicated that he gave great
weight to the opinion of Marc E. Miller, Ph.D., a consultative
psychological examiner.         PAGEID 69.      In his report, Dr. Miller
stated that it was necessary for the examiner to speak loudly and
sit close to plaintiff so that she could hear or read lips.              PAGEID
688, Ex. 11F.    Dr. Miller estimated that plaintiff was in the low
average range of intelligence, noting that she was a school
dropout, with no GED.        PAGEID 689.     This would raise questions as


                                        7
Case: 2:19-cv-05051-JLG-KAJ Doc #: 16 Filed: 10/02/20 Page: 8 of 9 PAGEID #: 972



to plaintiff’s ability to understand written instructions, as
opposed to receiving verbal instructions from a supervisor who
would be immediately available for answering questions.                   The ALJ
also gave partial weight to the opinion of Robert Wysokinski, M.D.,
the state agency medical consultant.              PAGEID 68.    Dr. Wysokinski
observed that plaintiff could understand individuals one-to-one.
PAGEID 292, Ex. 5A.
        Dr. Kukor did not specifically recommend that plaintiff’s
interactions       with   supervisors   be    superficial.           Rather,   this
recommendation was made by Dr. Waggoner.             See PAGEID 253, Ex. 1A.
Dr. Waggoner’s opinion is not the subject of plaintiff’s objection.
In any event, the ALJ also gave Dr. Waggoner’s opinion partial
weight and adequately explained that the RFC permitted occasional
contact with supervisors to allow face-to-face instructions and
feedback from supervisors, as discussed above.                PAGEID 69.
        The ALJ’s decision, read as a whole, is sufficient to provide
a meaningful explanation for the weight he assigned to Dr. Kukor’s
opinion.       The ALJ’s decision to assign Dr. Kukor’s opinion partial
weight    is    supported   by   substantial      evidence,    and    plaintiff’s
objection is denied.
III. Conclusion
        In accordance with the foregoing, the court concludes that the
ALJ’s     finding    of   nondisability      is    supported    by    substantial
evidence.       The court adopts and affirms the magistrate judge’s
report and recommendation (Doc. 14).              The Commissioner’s decision
is affirmed, and this action is dismissed.             The clerk shall enter
final judgment affirming the decision of the Commissioner.




                                        8
Case: 2:19-cv-05051-JLG-KAJ Doc #: 16 Filed: 10/02/20 Page: 9 of 9 PAGEID #: 973



     It is so ordered.


Date: October 2, 2020                    s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       9
